Citation Nr: 0504151	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
right shoulder disorder and, if so, whether the claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
generalized anxiety disorder, with depression and personality 
features, including obsessive-compulsive and borderline 
elements, and, if so, whether the claim should be granted.   

3.  Entitlement to an increased disability evaluation for 
allergic rhinitis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable disability evaluation for 
tonsillitis, status post tonsillectomy.

5.  Entitlement to a compensable disability evaluation for 
scars, residuals of appendectomy and herniorrhaphy.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2001 rating decision issued by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2002, the veteran testified before a Decision 
Review Officer of the RO concerning his psychiatric disorder 
claim.  The hearing transcript is of record.  He waived his 
right to a hearing before the Board with respect to the 
psychiatric disorder claim.  See appeal to the Board, VA Form 
9, received in December 2001.  He did not request a hearing 
before the Board concerning his right should disorder.

The issues of entitlement to higher disability evaluations 
for allergic rhinitis; tonsillitis, status post 
tonsillectomy; and scars are appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  In June 1970, the RO denied service connection for a 
right shoulder disorder and notified the veteran of the 
decision and of his appeal rights; he did not appeal this 
decision.  


2.  This appeal arises from the veteran's September 2000 
attempt to reopen his claim for service connection for a 
right shoulder disorder.  

3.  Evidence received since the June 1970 rating decision 
concerning the issue of service connection for a right 
shoulder disability was not previously considered, bears 
directly and substantially upon this issue, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the claim.

4.  Medical evidence indicates there is no etiological 
relationship between active service and the claimed right 
shoulder disorder.

5.  The RO denied service connection for a nervous condition 
in January 1993, and notified the veteran of the decision and 
of his appeal rights in February 1993; the veteran did not 
appeal this decision.  

6.  This appeal arises from the veteran's September 2000 
attempt to reopen his claim for service connection for a 
psychiatric disorder.  

7.  Evidence received since the January 1993 rating decision 
concerning the issue of service connection for a psychiatric 
disability was not previously considered, bears directly and 
substantially upon this issue, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the claim.

8.  There is no competent, persuasive medical evidence 
showing an etiological relationship between active service, 
or any service-connected disorder, and the veteran's claimed 
psychiatric disorder.  

9.  The earliest evidence of a diagnosis of psychiatric 
disorder is dated in the late 1990s, almost three decades 
after discharge.




CONCLUSIONS OF LAW

1.  The June 1970 RO decision, which denied service 
connection for a right shoulder disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2004). 

2.  New and material evidence has been received since June 
1970, and the claim of entitlement to service connection for 
a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004). 

3.  The veteran's right shoulder disorder was not incurred 
in, or aggravated by, active service; nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The January 1993 RO decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004). 

5.  New and material evidence has been received since January 
1993, and the claim of entitlement to service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004). 

6.  The veteran's psychiatric disorder was not incurred in, 
or aggravated by, active service; nor can it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Previously Denied 
Claim

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).  

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Essentially, a denial is 
final when the veteran submits no communication indicating 
disagreement with the denial within one year after the date 
of notice thereof.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004). 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a).  As for the 
second step, if VA determines that the evidence is new and 
material, it may then proceed to evaluate the merits of the 
claim based on the entire record, after ensuring that the 
duty to assist has been fulfilled.  In order for evidence to 
be sufficient to reopen a previously denied and final claim, 
it must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.    

The Board notes that 38 C.F.R. § 3.156(a) was amended during 
the appeal period, but the new version applies only to claims 
filed on or after August 29, 2001.  Because the veteran's 
attempt to reopen claims for service connection for a right 
shoulder disability and a psychiatric disorder giving rise to 
this appeal was filed before this date (in September 2000), 
the earlier version, as discussed above, applies.  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
See Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992); Robinette v. Brown, 8 Vet. 
App. 69 (1995). 

Right Shoulder Disability

The right shoulder disorder service connection claim from 
which the instant appeal stems is that filed in September 
2000.  Prior to this date, the RO denied service connection 
for a right shoulder disorder in a June 1970 rating decision.  
A letter dated in June 1970 notified the veteran of this 
decision and of his appellate rights.  The record does not 
include any evidence of communication from the veteran 
indicating disagreement with this decision.  Thus, with no 
perfected appeal, the 1970 rating decision is final.              

The veteran apparently took no further action specifically on 
the right shoulder disorder claim until September 2000, when 
he filed what was construed by the RO as an informal claim to 
reopen the same claim.  Following the March 2001 rating 
decision denying service connection therefor, the veteran 
perfected an appeal to the Board.  

Evidence added to the record since June 1970 concerning the 
veteran's right shoulder consists primarily of VA and private 
medical records.  In significant part, the VA medical 
treatment records and VA compensation and pension (C&P) 
examination findings indicate that the veteran's service-
connected right shoulder disorder is manifested by primarily 
complaints of pain and stiffness and limitation of motion in 
the right shoulder joint.  The medical history involving the 
right shoulder also includes diagnoses of degenerative joint 
disease and osteoarthritis in the right shoulder, as well as 
clinical finding of slight limitation of motion in the right 
shoulder joint.

The above-described records added to the claims folder after 
June 1970 constitute new evidence in the sense that they 
document more recent complaints of, medical care given for, 
and recent diagnoses related to, the claimed right shoulder 
disorder, none of which was of record in June 1970.  These 
records also constitute material evidence as they suggest the 
chronic, active nature of the right shoulder disorder.  
Therefore, these records are relevant and material to the 
issue on appeal, and raise a reasonable possibility of 
substantiating the claim.  In consideration of the foregoing, 
and having found that new and material evidence has been 
presented since June 1970, the previously denied claim of 
entitlement to service connection for a right shoulder 
disorder is reopened.

Having reopened the claim, the Board will now review the 
entire record - all evidence, old and new - to determine 
whether service connection is now warranted for the right 
shoulder disorder.  The question of whether the veteran meets 
the criteria for entitlement to service connection for a 
right shoulder disability will be further discussed below.



Psychiatric Disorder

The psychiatric disorder service connection claim from which 
the instant appeal stems is that filed in September 2000.  
Prior to this date, the RO denied service connection for a 
nervous condition in a January 1993 rating decision.  A 
letter dated in February 1993 notified the veteran of this 
decision and of his appellate rights.  The record does not 
include any evidence of communication from the veteran 
indicating disagreement with this decision.  Thus, with no 
perfected appeal, the 1993 rating decision is final.  

The evidence received since the January 1993 denial of 
service connection for a nervous condition includes several 
medical opinions concerning whether the veteran's current 
psychiatric disorder is related to his military service.  As 
noted above, this evidence must be accepted at face value for 
the purposes of determining whether the evidence is 
sufficient to reopen this claim.  This evidence is both new 
and material.  These medical opinions were not previously 
considered in 1993.  Therefore, they are new.  Moreover, such 
opinions bear directly and substantially upon the issue of 
whether the veteran is entitled to service connection for a 
psychiatric disability.  Such opinions were not of record in 
1993.  Accordingly, these opinions are neither cumulative nor 
redundant.  They are so significant that they must be 
considered in order to fairly decide the claim.  Therefore, 
these opinions are material evidence.  Consequently, the 
Board concludes that the claim for service connection for a 
psychiatric disability is reopened.

II.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a) (2004).  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability - but only that degree - over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Right Shoulder Disability 

The veteran's pre-induction and induction medical examination 
reports, dated in April 1965 and May 1967, respectively, 
indicate normal clinical findings for the musculoskeletal 
system.  During service, the veteran did not complain of any 
problems related to the right shoulder.  It is noted that his 
March 1969 separation medical examination report indicates: 
"shoulder trouble RT [right] shoulder gets stiff 
occasionally"; however, there is nothing in the service 
medical records to corroborate the veteran's current claim 
that he had a traumatic right shoulder injury in service.  

As for the post-service record, it demonstrates occasional 
complaints about right shoulder pain over the years, and 
indicates that arthritic changes have taken place in the 
shoulder joint during this time; however, it does not contain 
persuasive medical opinion specifically on the issue of 
whether a cause-effect relationship exists between active 
service and current right shoulder problems.  Here, lay 
evidence in the form of the veteran's complaints about 
shoulder pain may establish symptomatology over time or even 
the occurrence of a shoulder injury during active duty, but 
it not competent to prove a matter requiring medical 
expertise, such as an opinion as to causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this connection, Dr. A. P. DeJesus's (private physician) 
letter (letter itself is not dated, but it apparently was 
issued after June 2001, as it refers to magnetic resonance 
imaging completed at that time) includes his statement: 
"[I]n view of [the veteran's] history of trauma to shoulder 
when he was young[,] the possibility of post traumatic 
arthritis can't be excluded at this moment."  This statement 
cannot be deemed as a reliable, persuasive, definite opinion 
on etiology, as it merely is a statement that old trauma, 
assuming it had occurred, could be a factor in the analysis 
of etiology, relying solely upon the veteran's accounting of 
in-service right shoulder trauma.  Therefore, it is, at best, 
a speculative or conjectural opinion as to possible 
causation, and is not persuasive.  See 38 C.F.R. § 3.102 
(2004); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative).  

The December 2003 VA C&P orthopedic examination report, 
issued after consideration of the veteran's service medical 
records and medical history as documented in the claims 
folder, resulted in a medical opinion that the veteran's 
right shoulder osteoarthritis is not likely the direct or 
proximate result of a history of right shoulder injury in 
service.  The examiner further determined that the arthritis 
likely is due to the natural course of the aging process.

In conclusion, with no competent, persuasive medical evidence 
establishing a likely cause-effect relationship between 
active service and the claimed right shoulder disorder, the 
Board finds that the preponderance of the evidence is against 
the claim on a direct basis.  In this connection, the Board 
also notes that, as the earliest evidence documenting 
arthritic changes in the right shoulder is dated in 1992 (see 
VA C&P examination report), more than two decades from 
discharge from active service, presumptive service connection 
also is not a viable theory of recovery.  Therefore, the 
benefit-of-reasonable doubt rule is not applicable.

Generalized Anxiety Disorder

The veteran's service medical records, which include pre-
induction and induction medical examination reports, dated in 
April 1965 and May 1967, respectively, indicate normal 
clinical findings for psychiatric conditions and the 
veteran's affirmative denials that he has, or has had, 
depression, "excessive worry," or "nervous trouble of any 
sort."  During service, the veteran did not complain of 
anxiety, depression, or any psychiatric problem.  His 
separation medical examination report also indicates normal 
clinical findings; however, in the separation medical history 
report, the veteran stated that he "worries about [his] 
health."   

The post-service evidence pertaining to the claimed anxiety 
disorder primarily consists of private medical records dated 
from the late 1990s forward, but also VA psychiatric 
evaluation records associated with the veteran's request for 
vocational rehabilitation (dated in 1998) and the July 2001 
C&P psychiatric examination.  These records indicate that the 
veteran is "functioning within the [s]uperior range of 
intelligence," and that he has mild depression, 
somatization, and difficulty managing and admitting to anger, 
and that he shows various personality-related problems that 
could make interpersonal relationships difficult (such as 
stubbornness; rigidity; suspiciousness; competitive 
attitude).  See VA vocational rehabilitation assessment 
records.  Private medical records show a diagnosis of 
generalized anxiety disorder; VA outpatient care records, 
too, document diagnoses of anxiety, as well as depression.  

As with the right shoulder disorder claim discussed earlier, 
the anxiety disorder claim, too, turns on whether there is a 
competent, persuasive opinion by a medical professional 
qualified to opine on the etiology of the veteran's claimed 
psychiatric problems.  Thus, while the Board is aware of the 
veteran's contention that the stress of military service (see 
veteran's RO hearing testimony discussing, among other 
things, the stresses of enduring health problems, 
particularly pulmonary problems - for which service 
connection has been denied - in service working as a cook) 
caused psychiatric problems, the Board's focus must be on 
medical evidence on the issue of etiology.

In this regard, the record before the Board includes an 
opinion by Dr. A.A.M.T., a private physician, who reportedly 
treated the veteran several times from mid-1999 to August 
2001.  This doctor's August 2000 report reflects a diagnosis 
of generalized anxiety disorder.  The doctor concluded with 
an opinion:  "[The veteran] developed the first symptoms of 
his current anxiety disorder during his military service as a 
direct reaction to the physical conditions he got there, and 
to the psychosocial stressors mentioned above [apparently 
referring to stressful job, job changes, and recent death of 
the veteran's mother as factors affecting overall mental 
health, among other things].  It is more probably than not 
that his generalized anxiety disorder began in military 
service, manifested with multiple somatic complaints, and 
exacerbation of his respiratory condition."  In a follow-up 
report issued in September 2001, this doctor, after 
reportedly reviewing the service medical records, stated that 
the "first two diagnostic criteria of [g]eneralized anxiety 
disorder, according to DSM IV are: [e]xcessive anxiety and 
worry occurring more days than not for at least six months, 
about a number of events or activities, and the person finds 
it difficult to control the worry . . .  the probability that 
the anxiety disorder . . .  started during military service 
[cannot] be rejected."               

The Board acknowledges that Dr. A.A.M.T. is the veteran's 
treating psychiatrist.  Nonetheless, the Board finds that 
several factors diminish the persuasive value this doctor's 
opinion.  First, with respect to his first opinion report, 
the report essentially sets forth the veteran's psychiatric 
profile, which, with respect to the psychosocial stress from 
active service, appears to have been based upon only the 
veteran's accounting of his in-service experiences.  (Indeed, 
it is noted that the fact that this doctor issued a second, 
follow-up report specifying therein that service medical 
records had been reviewed strongly suggests that this was the 
case.)  It then summarily concludes that there likely is a 
causal connection between service and anxiety disorder.  It 
does not clearly or adequately explain why there is a likely 
etiological connection, even though there are significant 
gaps in relevant medical history.  For instance, there is no 
service medical evidence that the veteran actually had 
psychiatric problems in service, other than his single report 
at the time of discharge that he is worried about his health.  
At no time during service did the veteran report 
psychological stress from working as a cook or coping with 
changing weather conditions, as he reported many years later 
at the RO hearing.  More importantly, there is a large 
evidentiary gap in terms of psychiatric treatment, as the 
earliest evidence of treatment is dated in the late 1990s, 
almost three decades after discharge, shortly before the 
psychiatric disorder claim was filed.  Furthermore, this 
doctor does not clarify why, in spite of relatively recent, 
nonservice-connected psychosocial stressors amply documented 
in various VA and private medical records (e.g., spotty 
employment history; past alcohol abuse; family death; 
numerous nonservice-connected health problems), the veteran's 
current psychiatric problems nonetheless should be attributed 
to his one report in service - without in-service complaints 
or contemporaneous clinical findings of depression or anxiety 
consistent with this report - of "worry about health."                     

In addition, as to the second, follow-up report of Dr. 
A.A.M.T., this opinion actually is even less persuasive than 
the first, as it is a weaker opinion on a cause-effect 
relationship between service and current anxiety disorder.  
It basically states that the possibility of active service 
being the causal factor cannot be ruled out, and is, at best, 
a generalized, conjectural opinion.  See Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative).  As for the veteran meeting some DSM-IV 
criteria, the fact that he does meet such criteria, if true, 
may help support or confirm a specific diagnosis rendered, 
but it does not mean that the opinion on causation is somehow 
made more accurate or valid as a result.         

Finally, the Board acknowledges the July 2001 VA C&P 
psychiatric examination report.  The VA psychiatrist, 
following a complete review of the veteran's medical history 
as documented in the claims folder and a lengthy examination, 
determined that there is no evidence of manifestation of a 
significant neuropsychiatric disorder before the late 1990s; 
that there is no relationship between the veteran's claimed 
psychiatric disorders and active service or any service-
connected disorder; and that the mere report upon separation 
that he is worried about his health is not a basis upon which 
to establish a diagnosis of a psychiatric disorder.  

Furthermore, the veteran himself does not allege that there 
is a direct causal relationship between his current 
psychiatric problems and one or more service-connected 
disorder(s) - allergic rhinosinositis, appendectomy and 
hernia scars, and tonsilitis, with a combined disability 
rating of 10 percent as of September 2000.  Nor does the 
Board find in the record evidence of an actual diagnosis of 
psychiatric problems until decades after discharge from 
service, consistent with the VA examiner's observation that a 
significant psychiatric disorder did not become manifested 
until the late 1990s.  Indeed, the January 1993 denial of the 
veteran's "stomach and nervous condition" service 
connection claim was based in large part on the lack of any 
evidence of a complaint of, or treatment for, stomach or 
"nervous" problems during service and of any abnormal 
clinical findings in this regard in a 1969 VA medical 
examination.  Nor were any psychiatric abnormalities noted in 
a 1992 VA general medical examination report. 

In consideration of the foregoing, the Board must conclude 
that the preponderance of the evidence disfavors the claim on 
direct, presumptive, and secondary service connection 
theories.  Accordingly, the Board does not apply the benefit-
of-reasonable doubt rule, and the claim is denied.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notice requirements.  Final 
regulations implementing VCAA were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, with the 
enactment of VCAA, supersedes a decision of the U. S. Court 
of Appeals for the Federal Circuit that invalidated a 
regulation, implementing VCAA, that permitted VA to decide a 
claim sooner than the one-year period within which the 
claimant could respond to a VA request.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
may extend to requesting evidence from any new source 
identified by a claimant, and if that evidence is then not 
new and material, the claim is not reopened, and VA's VCAA 
duties have been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(Feb. 5, 2001).  VCAA explicitly states that, regardless of 
any VCAA assistance provided to a claimant, new and material 
evidence still must be submitted to reopen a claim.  
38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2004).   

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In July 2002 and 
January 2004 letters, the RO advised the veteran of VA's VCAA 
duties to notify and assist, the veteran's and VA's 
respective responsibilities in claim development, what is 
meant by "new and material" evidence (right shoulder 
disorder claim), the criteria for establishing service 
connection, and what additional evidence is needed on the 
right shoulder disorder claim.  In June 2001, the RO sent the 
veteran a letter which did not specifically state that it 
pertains to the psychiatric disorder claim, but it presumably 
was intended to be responsive to this claim, as it was sent 
shortly after the veteran filed a notice of disagreement to a 
denial of this claim.  The June 2001 letter also explained 
the principles of service connection, VA's VCAA duties, and 
VA's and veteran's respective claim development 
responsibilities.  

Further, through two Statements of the Case (SOCs) and 
numerous Supplemental Statements of the Case (SSOCs) covering 
both issues sent to the veteran between 2002 and 2004, the 
veteran was kept abreast of the status of the claim as to 
both issues, what evidence and information are of record, 
what additional evidence is needed, and why the claim remains 
denied.  It is noted that, through the March 2002 SSOC 
(psychiatric disorder), July 2002 SOC (right shoulder 
disorder), and October 2002 and January 2004 SSOCs (right 
shoulder disorder), the veteran was given ample notice of 
specific regulatory criteria pertaining to the duty to assist 
(38 C.F.R. § 3.159), which, among other things, explains that 
he could send any evidence in his possession pertaining to 
the claim.   
        
The Board acknowledges that VCAA notification arguably was 
not timely (that is sent in advance of the March 2001 rating 
decision from which the appeal arises) and that it was 
accomplished with a combination of letters, SOCs, and SSOCs, 
and not with a single pre-AOJ decision notice.  These 
concerns constitute, at most, a technical defect that poses 
no prejudice to the veteran.  First, VCAA was not enacted 
until November 2000, after the filing of the claim.  During 
the appeal period, after enactment of the law, VA gave the 
veteran appropriate notice of VCAA requirements, and he had 
ample opportunity during this period to provide relevant 
evidence or to ask VA for assistance in obtaining such 
evidence.  He also had an opportunity to provide testimonial 
evidence at a hearing, and exercised this right as to the 
psychiatric disorder claim.  It also is noted that neither 
the veteran nor his representative has argued that the 
current record is deficient with respect to relevant evidence 
due specifically to a VCAA notice defect.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Pelegrini Court 
recognized that a case-by-case evaluation might be warranted 
at times.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
post-service private and VA medical evidence, veteran's 
written statements in support of the claim, and the hearing 
transcript, and associated them with the claims folder.  The 
veteran was afforded appropriate VA C&P medical examinations.  
He was given an opportunity to personally provide testimonial 
evidence.  Nothing in the record indicates that the veteran 
had identified relevant records for which he wanted VA's 
assistance in obtaining to which the VA failed to respond 
with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


REMAND

In a July 2004 rating decision, the RO denied increased 
disability evaluations for the service-connected allergic 
rhinitis; tonsillitis, status post tonsillectomy; and scars, 
residuals of appendectomy and herniorrhaphy.  The veteran was 
so informed by a letter dated July 20, 2004.  Shortly 
thereafter, the RO forwarded the veteran's claims folder to 
the Board for a decision concerning the issues on appeal.  In 
August 2004, the RO received a letter from the veteran in 
which he expressed disagreement with all three issues denied 
in the July 20, 2004 letter.  The RO forwarded this letter to 
the Board, which received it in September 2004.  This letter 
from the veteran is a notice of disagreement with the July 
2004 rating decision.  The record now before the Board does 
not show that the RO has issued a statement of the case (SOC) 
concerning these three issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely notice of disagreement 
and there is no SOC issued, the Board should remand, rather 
than refer, the issue to the RO for the issuance of a SOC.

Consequently, this matter is REMANDED for the following 
action:

The veteran should be given a SOC 
concerning the July 2004 denial of higher 
disability evaluations for allergic 
rhinitis; tonsillitis, status post 
tonsillectomy; and scars, residuals of 
appendectomy and herniorrhaphy.  He 
should be informed that he must file a 
timely substantive appeal to perfect his 
appeal as to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


ORDER

The claim for service connection for a right shoulder 
disorder is reopened.  Service connection for a right 
shoulder disorder is denied.

The claim for service connection for a psychiatric disorder 
is reopened.  Service connection for generalized anxiety 
disorder is denied.   



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


